***********
Upon review of the competent evidence of record with reference to the errors assigned, and finding no good grounds to receive further evidence, or to rehear the parties or their representatives, the Full Commission affirms the Order of Commissioner Mavretic.
                               ***********
Plaintiff's tort claim was dismissed by Commissioner Mavretic because it was not filed within three years and was thus barred by the applicable statute of limitations. Plaintiff alleged in his Tort Claims affidavit that he sustained injury as a result of the negligent actions of the North Carolina Department of Justice and/or the State Bureau of Investigation due to misrepresented laboratory results which aided prosecutors in obtaining his conviction. Upon review of the proceedings before the Industrial Commission, the Full Commission finds and concludes that there was no error in the prior determination.
IT IS THEREFORE ORDERED that: *Page 2 
1. Defendant's Motion to Dismiss is GRANTED and Plaintiff's above captioned tort claim is hereby DISMISSED WITH PREJUDICE.
2. No costs are taxed as Plaintiff was permitted to file this civil action in forma pauperis.
This the ___ day of September 2011.
  S/__________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/__________ TAMMY R. NANCE COMMISSIONER
  S/__________ LINDA CHEATHAM COMMISSIONER *Page 1